Case 1:19-cv-00742-LPS Document 745 Filed 05/18/20 Page 1 of 2 PageID #: 59306




                                                                                        Kenneth L. Dorsney
                                                                                           302.888.6855
                                                                                    kdorsney@morrisjames.com


                                               May 18, 2020

VIA CM/ECF
The Honorable Leonard P. Stark
United States District Court for District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19
Wilmington, DE 19801-3555

             RE:     Cirba Inc. (d/b/a Densify), et al. v. VMware, Inc.,
                     C.A. No. 19-742-LPS

Dear Chief Judge Stark:

        Densify writes to request that the parties be permitted to submit supplemental letter
briefing on an infringement issue that was discussed at length during the recent oral argument on
VMware’s motion for judgment as a matter of law.

        VMware’s written motion for judgment as a matter of law (D.I. 602) raised over twenty
arguments, many in only cursory fashion, in seeking to overturn the verdict in whole or part.
Given the sequencing of the briefing and page limitations, Densify has had only a limited
opportunity to submit briefing and record citations on an issue that was particularly emphasized
in VMWare’s presentation, and in the Court’s questions, at the hearing: whether the ’687
patent’s limitations were met within a particular virtualized environment.

        To the extent the Court has lingering questions, Densify believes that additional briefing
focused on this issue could be helpful to the Court. Specifically, Densify respectfully requests an
opportunity to file a three page letter brief with specific record citations supporting the jury’s
determination that the ’687 patent’s limitations were met within a particular virtualized
environment. In particular, the briefing would provide citations to Professor Madisetti’s
testimony and exhibits showing how DRS is programmed to operate when business affinity or
anti-affinity rules are enabled. His testimony and the admitted exhibits show that the virtualized
environment for DRS is the cluster, and when a business rule is enabled, DRS necessarily
compares each of the VMs to each host and the other VMs in the cluster using business,
technical, and workload constraints. Thus, combined with the evidence of customers (or
VMware) enabling business constraints as affinity or anti-affinity rules, the Madisetti testimony
shows that the way DRS works is to evaluate each VM against each host and other VMs within
the cluster (which is to say, the virtualized environment) using business, technical, and workload
constraints – i.e., he details how, with business rules enabled, DRS operates to meet the
limitations of the patent. Densify seeks leave to submit record citations and a brief explanation
to assist the Court’s review of this issue, if it would be helpful to the Court.

2090386

          500 Delaware Avenue, Suite 1500 | Wilmington, DE 19801-1494   T 302.888.6800 F 302.571.1750
              Mailing Address P.O. Box 2306 | Wilmington, DE 19899-2306    www.morrisjames.com
11686184/1
Case 1:19-cv-00742-LPS Document 745 Filed 05/18/20 Page 2 of 2 PageID #: 59307



The Honorable Leonard P. Stark
May 18, 2020
Page 2 of 2



        Accordingly, Densify respectfully requests an opportunity to file a three page letter brief
on this issue if the Court would find this information helpful in its review of the record.
VMWare could file a comparable three-page letter on this issue either simultaneously or in
response as the Court prefers.




                                              Respectfully,

                                              /s/ Kenneth L. Dorsney

                                              Kenneth L. Dorsney (#3726)
                                              kdorsney@morrisjames.com

cc: All counsel of record (via CM/ECF and electronic mail)




2090386
11686184/1
